Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 August 2022.   Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madec et al., Alumina-titanium functionally graded composites produced by spark plasma sintering, Journal of Materials Processing Tech. 254 (2018) 277–282 (hereinafter “Madec”).
Regarding claim 1, Madec teaches that alumina and titanium are loaded to a spark plasma sintering device and consolidated to make a composite material (See  2. Materials and methods, 3. Results and discussion, Table 1 and Fig 2).  Madec teaches that the material includes a titanium portion and a aluminum oxide (corundum) portion (see Fig 2 and Fig 3 and Table 1).  Madec teaches that the aluminum oxide is coherently bonded (See Figs 2 and 3 ).  Madec teaches that the metal includes a titanium solid solution comprising aluminum (page 280).  Madec teaches that the aluminum is less than 5% at the interface and measures values of aluminum by EDS falling in the claimed range (See Fig 3 and p. 280).  The values measured that fall in the claimed range of aluminum within titanium anticipate the entire range.  Applicant is directed to MPEP 2131.03.  
Regarding claims 2-4, Madec teaches that the material is heated to 1250 C (pp. 279-280).  Madec teaches that the material includes beta phase at temperature (p. 279), as would be expected by the skilled artisan based upon the binary phase diagram of titanium and aluminum.  Madec further teaches that the amount of Al present in the titanium phase gradually increases near the grain boundary (Fig 3, pp. 279-280).  The alpha phase is believed to be the dominant phase at lower Al content while other phases (alpha2) are believed to appear at higher contents.  Thus the properties not disclosed by the prior art would have been inherent based on the similar materials being processed similarly.  Applciant is directed ot MPEP 2112. 
Regarding claim 5, Madec teaches carbon is present in some cases (p. 280 and 4 conclusions).
Regarding claim 6, Madec teaches example b believed to correspond to the claimed amount (Fig 2). 
Regarding claims 7-8, Madec does no teach the fracture toughness.  The same material as claimed with the same structure as claimed would have been reasonably expected to have had the same mechanical p[properties as claimed inherently.  Applicant is directed to MPEP 2112.01. 
Regarding claim 9, Madec teaches aluminum oxide (corundum) below 50 mic (Fig 2).  
Regarding claim 10, Madec teaches density in the range claimed (Table 1), anticipating the range.  
Regarding claims 11 and 20, Madec teaches the same material as claimed.  Madedc teaches that the material is pressed into a disc (pp. 278 and 279).  The “disc” of Madec is considered to meet every structural limitation of a “tile” as claimed. 


Claim(s) 1-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meir et al., Mechanical properties of Al2O3\Ti composites fabricated by spark plasma sintering, Ceramics International 41 (2015) 4637–4643 (hereinafter “Meir”).
Regarding claims 1-11 and 20, Meir teaches a Al2O3/Ti composite made by spark plasma sintering (see title).  Meir teaches that alumina (Corundum) and TiH2 are loaded to a spark plasma sintering machine, and sintered at 1300 C (2. Experimental procedures).  Meir teaches that the material yields a solid solution of titanium and a alumina phase (3. Results and discussion, Figs 8 and 9).  Meir teaches the same amount of aluminum as claimed present in the titanium metal (Fig 8).  The same material thus claimed would have had the claimed properties inherently.  The same compositions cannot have mutually exclusive properties.  MPEP 2112.01. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s prior applications teach manufacture of titanium and alumina composites, however it is believed that different compositions are present: US 20060032558 20190093202 20190127827 20190151950





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734